The appeal herein is from a decree dismissing a bill of complaint seeking to enjoin the issue of $110,000.00 of Hospital Revenue Certificates by the City of St. Petersburg, Florida, without an approving vote of the freeholder electors of the city, as required by Section 6, Article IX, Constitution, as amended in 1930, the purpose of the issue being for improvements and additions to the existing municipal hospital of the City of St. Petersburg.
The Hospital Revenue Certificates are to be paid solely from the operation of the said municipal hospital and not otherwise. *Page 157 
The decree dismissing the bill of complaint should be affirmed on the authority of State, ex rel., v. City of Miami, 113 Fla. 280,  152 So. 6, and other like cases. See Boykin v. Town of River Junction, Roach v. City of Tampa, State, ex rel. Vero Beach, v. MacConnell, No. 1, Williams v. Town of Dunnellon, Bradley v. City of Homestead, and other like cases decided at this term.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.